image021.jpg [image021.jpg]


June 22, 2020            Exhibit 10.8


Megan C. Timmins 15 Brookmawr Road
Newtown Square, PA 19073 Dear Megan:
Assertio through its subsidiary Zyla Life Sciences (the “Company”) is pleased to
offer you employment on the following terms:


Position: Your initial title will be Senior Vice President, General Counsel and
Secretary reporting to Todd Smith, President & CEO. This is a full-time
position. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time, “Other Commitments”) that would interfere with your full-time
obligation to the Company or otherwise create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have disclosed in writing to the Company all current or expected future Other
Commitments, and you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company. Your
principal work location will be at either the Company’s office in Wayne,
Pennsylvania or at your current personal residence.


Cash Compensation: The Company will pay you a starting salary at the rate of
$16,041.67 per pay period (24 pay periods annually, for an aggregate of $385,000
annually), less standard deductions and payable in accordance with the Company’s
standard payroll schedule. This salary will be subject to adjustment pursuant to
the Company’s employee compensation policies in effect from time to time. You
will be eligible to participate in the Company’s Bonus Plan, pro-rated as of May
20, 2020 for the calendar year 2020 at a target of 45% of your base salary,
subject to the Company’s Bonus Plan guidelines. You will also be eligible to
participate in the Company’s Merit plan, pro-rated as of May 20, 2020 for the
calendar year 2020 at a target, subject to the Company’s annual merit
guidelines.


Employee Benefits: As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits, currently including such
benefits as healthcare insurance, twenty three (23) days of paid vacation, 11
paid holidays and, should you choose to participate, a 401(k)-retirement plan.


Management Continuity Agreement: Your offer includes a Management Continuity
Agreement, a copy of which is included in your offer packet and email hereto as
Exhibit A. This Offer Letter is incorporated by reference into the Management
Continuity Agreement.


Employment Relationship: Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement, together with the Management
Continuity Agreement. This, along with the applicable provisions of the
Management Continuity Agreement, is the full and complete agreement between you
and the Company on this term. Although your job duties, title, reporting
relationship, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time (subject to the applicable
provisions of the Management Continuity Agreement), the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the President & CEO of Assertio.


Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.







--------------------------------------------------------------------------------

image021.jpg [image021.jpg]












Assignment: The Company may assign its rights under this letter agreement to an
affiliate, and an affiliate may assign its rights under this letter agreement to
another affiliate of the Company or to the Company. Notwithstanding the
foregoing, the Company (or any successor thereto) may not assign its obligations
under this letter agreement without your prior written consent, unless such
assignment is in connection with the assignment of this letter agreement to the
entity that actually employs you.


Interpretation, Amendment and Enforcement: This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by Delaware law,
excluding laws relating to conflicts or choice of law.


Megan, I am very pleased to extend this offer to you, and, on behalf of all the
Assertio employees, I look forward to having you join us. Assertio’s activities
focus on developing products to improve patient lives, and your skills and
experience will make you an important member of our Company. If you elect to
accept this offer, please sign, date and return one copy of this letter to
myself at slongoria@assertiotx.com.
This offer, if not accepted, will expire by close of business, Tuesday, June 23,
2020 If you have any questions, please call me at (224) 214-0742.




Very truly yours,




/s/ Sarah Longoria


Sarah Longoria
Vice President, Human Resources


I have read and accept this employment offer:
/s/ Megan C. Timmins June 23, 2020
Megan C. Timmins Date


Attachment
Exhibit A: Management Continuity Agreement





